Declaration of Nicole R. Townes in Opposition to Motion in Limine to 
Preclude Reference to Pelletier or Other Post-dated References Not Established 
as Prior Art, Motion in Limine to Preclude Reference to IPR Proceedings, Motion 
in Limine to Preclude Testimony Related Solely to Defendant's Inequitable 
Conduct Allegations, Motion in Limine to Preclude Reference that Asserted 
Claims Were Written to Cover the Accused Products, Motion in Limine to Preclude 
Evidence of Defendant's Defenses of Laches and Equitable Estoppel, Motion in 
Limine to Preclude Any Reference to Discovery Objections and Any Assertion by 
Plaintiff of Attorney/Client Privilege or Work Product Immunity, Notice of 
Motion and Motion to Strike certain Portions of Defendant Inogen, Inc.'s 
Proffered Expert Testimony of My. David Hanson, Motion in Limine to Preclude 
Evidence or Argument that Replaceable by a User Can Be Met If Only the Most 
Technically Proficient of Users Can remove the Adsorbent Module, Motion in 
Limine to Preclude Testimony Related to the Funding of this Litigation, 
Litigation Counsel, and the Division of Any Proceeds, Application to File 
Document Plaintiff's Motion in Limine No. 9 Under Seal, Motion in Limine to 
Limit the Prior Art and Combinations of Prior Art filed by Defendant Inogen, 
Inc. on Oct. 16, 2017 in the U.S. District Court for the Central District of 
California (Separation Design Group IP Holdings, LLC v. Inogen, Inc. // Case 
No. 2:15-cv-08323) (6 pages)